EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with Belinda Lee on 3/17/2022. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to communication submitted on 11/04/2020 and subsequent examiner's amendment agreed on 3/17/2022.
Information Disclosure Statement
3.  	The information disclosure statement(s) (IDS) submitted on 11/04/2020, 01/22/2021 and 12/24/2021 are in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
4.	Claims 1 and 4-7 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	Itami et al. (US 20020093301 A1), Honma et al. (US 20050275363 A1), YUASA et al. (US 20110043158 A1) and Kimura et al. (US 7808197 B2) are the closest prior art disclosed.
However, regarding claim 1, the prior arts disclosed above do not teach or fairly suggest alone or in combination “a map speed calculation unit which calculates a map speed serving as the target speed of the motor based on the target speed map; wherein 

a gradually decreasing speed calculation unit which calculates a gradually decreasing target speed that decelerates at a predetermined deceleration rate as a position of the door approaches the arbitrary fully open position so that a predetermined terminal speed is reached at the arbitrary fully open position; 
the gradually decreasing target speed is calculated by:  
    PNG
    media_image1.png
    28
    193
    media_image1.png
    Greyscale
 
where a difference amount between the arbitrary fully open position and the present position is “Wp,” the terminal speed is “ω*ed,” and the deceleration rate is “Δωd”
a speed sequence control unit which compares the map speed with the gradually decreasing target speed and switches the set target speed from the map speed to the gradually decreasing target speed at a position of the door at which the gradually decreasing target speed becomes lower than the map speed”.




New Set of Amended claims (Examiner Amendment)
7.	The Claims have been amended as follow:
1. (Currently Amended) A vehicle door opening/closing control device comprising: 
a motor which outputs a driving force to open and close a door; and 
a motor control unit which sets a target speed of the motor at a time of automatic opening control of the door and controls a rotation state of the motor according to a set target speed which is the target speed that has been set, wherein 
the motor control unit includes: 
a storage unit which stores a target speed map which defines a relationship between a position of the door and the target speed of the motor on the premise that a fully open position of the door is an initial fully open position, and information indicating an arbitrary fully open position of the door set by a user; 
a map speed calculation unit which calculates a map speed serving as the target speed of the motor based on the target speed map; wherein 
the map speed calculation unit calculates the map speed corresponding to a detected present position of the door for each predetermined first control cycle, the gradually decreasing speed calculation unit calculates the gradually decreasing target speed corresponding to the present position for each predetermined first control cycle, and the speed sequence control unit compares the map speed with the gradually decreasing target speed for each first predetermined control cycle; 
a gradually decreasing speed calculation unit which calculates a gradually decreasing target speed that decelerates at a predetermined deceleration rate as a position of the door wherein 
the gradually decreasing target speed is calculated by:  
    PNG
    media_image1.png
    28
    193
    media_image1.png
    Greyscale
 
where a difference amount between the arbitrary fully open position and the present position is “Wp,” the terminal speed is “ω*ed,” and the deceleration rate is “Δωd”
a speed sequence control unit which compares the map speed with the gradually decreasing target speed and switches the set target speed from the map speed to the gradually decreasing target speed at a position of the door at which the gradually decreasing target speed becomes lower than the map speed.

2. (Canceled) 

3. (Canceled) 

4. (Currently Amended) The vehicle door opening/closing control device according to claim [[2]]1, wherein the motor control unit further includes a gradually increasing speed calculation unit which calculates a gradually increasing target speed that accelerates at a predetermined acceleration rate as a position of the door approaches the arbitrary fully open position with a predetermined start speed as a starting point, and the speed sequence control unit sets the set target speed as the gradually increasing target speed when a detected actual speed of the motor has reached the start speed, compares the map speed with the gradually increasing target speed, 

5. (original) The vehicle door opening/closing control device according to claim 4, wherein the speed sequence control unit further compares the gradually increasing target speed with the gradually decreasing target speed, and switches the set target speed from the gradually increasing target speed to the gradually decreasing target speed at a position of the door at which the gradually decreasing target speed becomes lower than the gradually increasing target speed.

6. (currently amended) The vehicle door opening/closing control device according to claim 5, wherein the gradually increasing speed calculation unit calculates the gradually increasing target speed corresponding to the present position for each second predetermined control cycle, and the speed sequence control unit compares the gradually increasing target speed with each of the map speed and the gradually decreasing target speed for each predetermined second control cycle.

7. (original) The vehicle door opening/closing control device according to claim 1, wherein the door is a tailgate.



Conclusion
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846